 1

 2                                                                      Honorable Ronald B. Leighton
 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9
      REVEREND SARAH MONROE; TIM
10    QUIGG; and APRYL OBI BOLING,                        NO. 3:18-cv-05949-RBL
11                               Plaintiffs,              JUDGMENT IN A CIVIL CASE
12                     v.
      CITY OF ABERDEEN, a municipal
13    government; ERIK LARSON, Mayor of the
14    City of Aberdeen; and KRIS KOSKI, City
      Engineer,
15                               Defendants.
16

17
      _X_ Decision by Court. This action came on for hearing before the Court on the Plaintiffs’
18    Motion for a Temporary Restraining Order on December 12, 2018. The Court directed the
      parties to work towards resolution of the case and on December 27, 2018 the parties filed a
19    Stipulated Joint Motion for Entry of Agreed Order. The Court granted the parties motion and
      entered an Order on Parties’ Stipulated Joint Motion on December 28, 2018 (DKT. #28). That
20
      order (DKT. #28) is hereby incorporated by reference into this Judgment and constitutes the
21    final order of the Court on the Plaintiffs’ claims for injunctive relief.

22    _X_ Judgment Against Defendant City of Aberdeen on the Accepted Offer of
      Judgment. Defendants served an Offer of Judgment on Plaintiffs on January 24, 2019.
23    Plaintiffs served an Acceptance of that Offer of Judgment on Defendants on February 1, 2019
24    and filed the Offer and the Acceptance with the Court on that date. Consistent with that
      accepted offer, the Court enters judgment against the City of Aberdeen in favor of the Plaintiffs
25    as follows:

26              1. $12,000 against the City of Aberdeen and in favor of Plaintiff Reverend Sarah Moore.


     JUDGMENT IN A CIVIL CASE – 1                                   CARNEY BADLEY SPELLMAN, P.S.
     (3:18-cv-05949-RBL)                                                  701 Fifth Avenue, Suite 3600
                                                                            Seattle, WA 98104-7010
     MON037-0001 Monroe Judgment in a Civil Case                                 (206) 622-8020
 1              2. $3,000 against the City of Aberdeen and in favor of Plaintiff Tim Quigg.
 2
                3. $3,000 against the City of Aberdeen and in favor of Plaintiff Apryl Obi Boling.
 3
             4. Costs incurred as of January 24, 2019, including reasonable attorneys’ fees, in an
 4    amount to be determined by a subsequent order of the Court. Plaintiffs shall file a motion for
      an award of costs and fees in compliance with Fed. R. Civ. P. 54.
 5

 6    _X_ Judgment of Dismissal with Prejudice of Claims Against Defendants Larsen and
      Koski. Pursuant to the Acceptance of Defendants’ Offer of Judgment, all claims against
 7    Defendants Erik Larson and Kris Koski are hereby dismissed with prejudice.

 8              Dated this 6th day of February, 2019.
 9

10

11

12
                                                            A
                                                            Ronald B. Leighton
                                                            United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JUDGMENT IN A CIVIL CASE – 2                                   CARNEY BADLEY SPELLMAN, P.S.
     (3:18-cv-05949-RBL)                                                  701 Fifth Avenue, Suite 3600
                                                                            Seattle, WA 98104-7010
     MON037-0001 Monroe Judgment in a Civil Case                                 (206) 622-8020
